NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                      Argued May 19, 2010
                                      Decided June 1, 2010

                                              Before

                                 JOEL M. FLAUM, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 10‐1235

UNITED STATES OF AMERICA,                              Appeal from the United States District
                  Plaintiff‐Appellee,                  Court for the Western District
                                                       of Wisconsin
       v.
                                                       No. 09‐cr‐115‐bbc‐3
JOSE H. JIMENEZ‐BETANCOURT,
                 Defendant‐Appellant.                  Barbara B. Crabb, 
                                                       Chief Judge.

                                            O R D E R

       In  April  2009,  Jose  Jimenez‐Betancourt  was  arrested  in  Kentucky  for  cashing  stolen
payroll checks.  He pled guilty in state court to crimes of fraud and theft and was sentenced on
September 15, 2009, to three years in Kentucky state prison.  While awaiting his state sentence,
Jimenez‐Betancourt was also indicted in federal court in the Western District of Wisconsin for
cashing stolen checks in that state.  There, he pled guilty to two counts of bank fraud.  Having
already served nearly  nine months in Kentucky, he was sentenced on January 15, 2010, to
fourteen months in federal prison, to run concurrently with the remainder of his state sentence.
He now appeals that federal sentence.  We affirm.

       The district court properly calculated Jimenez‐Betancourt’s guideline sentence range.
No. 10‐1235                                                                                    Page 2

His  base  offense  level  was  seven.    Jimenez‐Betancourt’s  intended  loss  in  Wisconsin  was
$43,292.63;  adding  the  intended  loss  in  Kentucky  increased  the  figure  to  $61,070.66.    Both
numbers called for the district court to apply the six‐level enhancement for intended losses
greater  than  $30,000  but  less  than  $70,000.    Subtracting  two  levels  for  acceptance  of
responsibility, the court came to a total offense level of eleven.  Jimenez‐Betancourt does not
dispute  that  this  calculation  was  proper.    He  also  concedes  that  he  was  ineligible  for  a
time‐served  credit  under  U.S.S.G.  §  5G1.3(b)  because  adding  his  intended  loss  from  his
Kentucky crimes to his intended loss from his Wisconsin crimes did not change his offense
level.

        Nevertheless, Jimenez‐Betancourt argues that the district court was unreasonable in
failing to exercise its discretion under 18 U.S.C. § 3553(a) to give him credit for time served
anyway.  He cites United States v. Cunningham, 429 F.3d 673 (7th Cir. 2005), for the proposition
that a district court must explain why it declined to exercise its discretion to vary from the
guidelines range, and argues that the district court’s explanation here was insufficient. 

        We disagree.  To begin with, Jimenez‐Betancourt’s argument for a variance was not
particularly compelling.  His objections to the presentence report essentially argued that  the
district court should read out of the guideline the requirement that his offense level went up
because of his Kentucky conduct, but offered no reason why it would be unfair in this case to
follow the guideline.  Nor did he argue that the guideline is facially unreasonable and would
be unfair in any case.

        At  the  sentencing  hearing,  Chief  Judge  Crabb  considered  and  rejected  Jimenez‐
Betancourt’s argument:  “I know that you think you should  be given credit for the time you
have spent in state custody . . . .  Your conviction in Kentucky accounts for only a portion of the
scheme  in  which  you  were  involved,  however.”      We  might  hope  for  a  more  thorough
explanation, and the fact that the court went on to mention the guideline calculation again
muddies the water a bit.  Still, we are confident that the district court understood well that it
had the discretion to impose a sentence outside the properly calculated guidelines range and
declined to exercise that discretion.  Its decision not to subtract the time served was neither an
oversight nor a “rote statement,” but rather a case‐specific conclusion that Jimenez‐Betancourt’s
Wisconsin conduct was distinct enough to justify a separate term in federal prison regardless
of time served in Kentucky.  That due consideration is all that we require.  See Cunningham, 429
F.3d at 679. 

       The defendant’s sentence is AFFIRMED.